Citation Nr: 0821703	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness or 
exposure to toxic agents.

2.	Entitlement to service connection for fibromyalgia (other 
than joint pains attributable to diagnosed disorders of 
the shoulders, back and knees), to include as due to an 
undiagnosed illness or exposure to toxic agents.

3.	Entitlement to service connection for left hand 
neuropathy, to include as due to an undiagnosed illness or 
exposure to toxic agents.

4.	Entitlement to service connection for right hand 
neuropathy, to include as due to an undiagnosed illness or 
exposure to toxic agents.

5.	Entitlement to service connection for left upper extremity 
tremors, to include as due to an undiagnosed illness or 
exposure to toxic agents.

6.	Entitlement to service connection for right upper 
extremity tremors, to include as due to an undiagnosed 
illness or exposure to toxic agents.

7.	Entitlement to service connection for shortness of breath, 
to include as due to an undiagnosed illness or exposure to 
toxic agents.

8.	Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1989 to March 
1994.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War.    

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which denied service connection for chronic fatigue syndrome; 
fibromyalgia; headaches; bilateral hand neuropathy; bilateral 
upper extremity tremors; shortness of breath; and bilateral 
hearing loss.  The RO issued a notice of the decision in 
April 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) in April 2005.  Subsequently, in May 2006 
the RO provided a Statement of the Case (SOC), and 
thereafter, in June 2006, the veteran timely filed a 
substantive appeal.

Also in May 2006 the RO issued a decision and notice of 
decision, which granted service connection for organic 
encephalopathy (claimed as headaches), evaluating it at 10 
percent, and left ear hearing loss, assessed at zero percent, 
both effective from July 31, 2003, the date the RO received 
the veteran's claims.

The veteran requested a Travel Board hearing on these 
matters, which was held in January 2008 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.  At this 
hearing, the veteran requested that the Board hold open the 
record for sixty days to afford him the opportunity to submit 
additional relevant medical records, which the Board allowed.  
See Hearing Transcript at 2.    

The Board observes that a November 2005 private audiological 
examination report notes the veteran's complaints of tinnitus 
as well as his noise exposure to gunfire and heavy equipment.  
The physician, Dr. R.B., diagnosed the veteran with bilateral 
tinnitus.  In light of this evidence and the grant of service 
connection for left ear hearing loss, the Board finds that a 
claim for service connection for tinnitus, on direct and 
secondary bases, is raised by the record.  This matter is 
referred to the RO for adjudication of the claim after 
providing proper Veterans Claims Assistance Act (VCAA) 
notice.  See e.g., Robinette v. Brown, 8 Vet. App. 69, 76 
(1995); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991)  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	Post-service medical records in recent years have noted 
symptoms of chronic fatigue, generalized muscle and joint 
pain, bilateral hand neuropathy, bilateral upper extremity 
tremors, and shortness of breath; the evidence falls at 
least in relative equipoise as to whether such symptoms 
are of an unknown etiology, and credible lay evidence has 
independently verified the persistence of such symptoms.

3.	Although the current medical evidence of record reflects 
that the veteran has a hearing loss disability in the 
right ear, the evidence does not reflect that he incurred 
said disorder within one year of discharge, and the 
competent medical evidence does not provide a causal link 
between the current right ear hearing loss and the 
veteran's active service or any incident thereof.  


CONCLUSIONS OF LAW

1.	Service connection for chronic fatigue syndrome, to 
include as due to an undiagnosed illness or exposure to 
toxic agents, is warranted.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2007).

2.	Service connection for fibromyalgia (other than joint 
pains attributable to diagnosed disorders of the 
shoulders, back and knees), to include as due to an 
undiagnosed illness or exposure to toxic agents, is 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2007).

3.	Service connection for left hand neuropathy, to include as 
due to an undiagnosed illness or exposure to toxic agents, 
is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.	Service connection for right hand neuropathy, to include 
as due to an undiagnosed illness or exposure to toxic 
agents, is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 
(2007).

5.	Service connection for left upper extremity tremors, to 
include as due to an undiagnosed illness or exposure to 
toxic agents, is warranted.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 
(2007).

6.	Service connection for right upper extremity tremors, to 
include as due to an undiagnosed illness or exposure to 
toxic agents, is warranted.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 
(2007).

7.	Service connection for shortness of breath, to include as 
due to an undiagnosed illness or exposure to toxic agents, 
is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007). 

8.	Service connection for hearing loss of the right ear is 
not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
chronic fatigue syndrome, fibromyalgia (other than joint 
pains attributable to diagnosed disorders of the shoulders, 
back and knees), bilateral hand neuropathy, bilateral upper 
extremity tremors, and shortness of breath is warranted, and 
therefore, a further discussion of the VCAA duties as it 
relates to these claims is unnecessary at this time.  As to 
the veteran's service connection claim for right ear hearing 
loss, a discussion of VCAA duties is set forth below.  


a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2006 and March 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim, and of the information 
these letters failed to provide in a timely fashion, any 
presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The January 2006 and March 2006 letters from the RO satisfy 
these mandates.  The January 2006 letter informed the veteran 
about the type of evidence needed to support his claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession, and the March 2006 letter 
apprised the veteran of the Dingess elements pertaining to 
VA's method of calculating disability ratings and assigning 
effective dates.  The Board finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
April 2004 RO decision that is the subject of this appeal in 
its January 2006 or March 2006 letters.  Where such a timing 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    
    
The Board determines that any presumed prejudice to the 
veteran as a result of the belated VCAA notice has been 
rebutted.  Specifically, the RO cured this defect by 
providing complete VCAA notice together with readjudication 
of the claim, as demonstrated by the May 2006 SOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary' s various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a February 2006 VA audiological examination, which 
was thorough in nature and adequate for the purposes of 
deciding this claim.  Service connection is warranted for all 
of the disabilities on appeal except for hearing loss in the 
right ear.  As to the latter claim, the veteran was afforded 
a VA audiology examination and the examiner provided a nexus 
opinion regarding the veteran's right ear hearing loss.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this latter issue, and the VA has no further duty 
to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection Due to an Undiagnosed Illness 
According to 38 C.F.R. § 3.317, VA may grant service 
connection for a disability due to undiagnosed illnesses if 
the evidence demonstrates that veteran (1) is a "Persian 
Gulf veteran"; (2) who exhibits objective indications of a 
qualifying chronic disability; (3) which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317; accord 38 U.S.C.A. § 
1117; see Stankevich v. Nicholson, 19 Vet. App. 470, 471-72 
(2006) (outlining provisions of 38 C.F.R. § 3.317); Gutierrez 
v. Principi, 19 Vet. App. 1, 7 (2004).

The term "Persian Gulf veteran" means a veteran who served 
on active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or 
combination of the following): (a) an undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 C.F.R. § 3.317(a); see 38 U.S.C.A. 
§ 1117(a)(2)(B); accord Stankevich, 19 Vet. App. at 471 
(noting that a "qualifying chronic disability may result 
from an undiagnosed illness that cannot be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory tests").  In addition, the phrase "medically 
unexplained chronic multisymptoms illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs, and has 
such features as: fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illness of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  

In addition, 38 C.F.R. § 3.317(a)(3) defines "objective 
indications of a qualifying chronic disability" to include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
"Chronic" means a disability existing for six months or 
more, or a disability that exhibits intermittent episodes of 
improvement and worsening over a six-month period.  Signs or 
symptoms that may be manifestations of undiagnosed illness or 
medically unexplained chronic multisystem illnesses include, 
but are not limited to: (1) fatigue, (2) signs or symptoms 
involving the skin, (3) headache, (4) muscle pain, (5) joint 
pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system, (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, and (12) abnormal weight loss.  (Number 
(13), menstrual disorders is not applicable.)  38 C.F.R. § 
3.317; accord 38 U.S.C.A. § 1117.  A chronic disability 
resulting from an undiagnosed illness must be rated using 
evaluation criteria from the VA's Schedule for Rating 
Disabilities (Rating Schedule) for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317; accord 
Stankevich, 19 Vet. App. at 472 (recognizing that "[t]o 
determine whether the undiagnosed illness has manifested to a 
degree of 10% or more, the veteran's condition must be rated 
analogously to a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar").

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia theater of 
operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In addition, competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  Competent medical evidence may also 
mean statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

b. Service Connection for Hearing Loss 
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); accord Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").  Thus, 
evidence establishing only a past disability will not 
suffice.  Caluza, supra; Brammer, supra; see Chelte, supra.

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty . . . for any 
disease or injury that was incurred in or aggravated by" 
such service.  Caluza, 7 Vet. App. at 505.  VA may grant 
service connection, despite a diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the veteran incurred the disease during 
service.  See 38 C.F.R. § 3.303(d); accord Caluza, supra 
("When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact 'incurred' during 
the veteran's service, or by evidence that a presumption 
period applied").    

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not suffice, as they do not constitute competent medical 
evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay 
persons are not competent to offer medical opinions").  
Alternatively, a veteran can establish a nexus between 
service and the current disability by offering medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309 where a 
veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, despite the lack of evidence of such a 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
Prior to his entry to service, private medical records 
indicate that the veteran had pain in the right knee for 
which he received treatment.  After a physical examination, 
the treating clinician diagnosed the veteran with 
chondromalacia patella aggravated by prolonged snowboarding.   

An October 1988 Report of Medical Examination for Enlistment 
contains a normal clinical assessment of all systems, 
although the reviewing physician noted the veteran's pre-
service history of knee surgery.  A companion Consultation 
Sheet and Radiologic Consultation Report, also both dated 
October 1988, indicate that the veteran had a left knee 
arthroscopy in 1983, with a diagnosis of osteochondritis 
dissecans.  Copies of private medical reports dated July 
1983, which reflect this pre-operative diagnosis, were 
included in the service record file.  The veteran's 
audiometric examination of the right ear indicated that 
decibels of 15, 15, 5, 25 and 15 were reported for 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively.  In the accompanying Report of Medical History 
the veteran described that he was in good health and 
disclosed only that he had had finger, knee and appendix 
surgery prior to his enlistment.  

A January 1990 audiological examination of the right ear 
indicated that decibels of 15, 10, 5, 25 and 15 were reported 
for frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively.  The examiner noted that the veteran had 
routine exposure to hazardous noise.  

A December 1990 audiological examination of the right ear 
indicated that decibels of 20, 25, 10, 30 and 25 were 
reported for frequencies of 500, 1000, 2000, 3000 and 4000 
hertz respectively.  

A February 1992 Chronological Record of Medical Care reveals 
that the veteran complained of chronic pain in both knees.  
The clinician stated that the veteran had a history of left 
knee arthroscopy at age thirteen recorded in the medical 
records.  A physical examination disclosed that his knees 
gave way, but did not lock.  He had full range of motion and 
no effusion; he was negative for Lachman's and McMurrays and 
had no joint tenderness.  The examiner offered a questionable 
diagnosis of osteochondritis.  At this time, the veteran also 
stated that he had numbness in the bilateral arms after 
exercising for a period of three days.

A November 1992 Screening Note of Acute Medical Care 
documents that the veteran felt dizzy and had difficulty 
breathing as well as chest pains.  A physical examination 
revealed results within normal limits, and a January 1994 
chest X-ray disclosed normal results.

A subsequent, February 1993 audiological examination of the 
right ear indicated that decibel levels of 25, 15, 10, 30 and 
20 were reported for frequencies of 500, 1000, 2000, 3000 and 
4000 hertz respectively.    

A May 1993 Screening Note of Acute Medical Care reflects that 
the veteran complained of left knee pain.  He had incurred a 
trauma to this knee the day before when he struck it on a 
truck, and the examiner noted the presence of an obvious 
deformity.  The examiner also recorded the veteran's pre-
service left knee surgery, and diagnosed him with knee pain 
and contusion secondary to trauma. 

In a December 1993 Chronological Record of Medical Care, the 
clinician noted the veteran's complaints of right shoulder 
pain, radiating down the right elbow.  

A January 1994 Screening Note of Acute Medical Care indicates 
that the veteran had right shoulder pain, with a previous 
questionable diagnosis of early impingement or strain.  At 
this time the veteran also reported having bilateral lower 
extremity pain.  The examiner conveyed that the veteran had a 
questionable diagnosis of right shoulder bursitis or rotator 
cuff tendonitis.  

The veteran's February 1994 Report of Medical Examination for 
Separation reflects a normal clinical evaluation of all 
systems.  His audiometric examination of the right ear 
indicated that decibels of 10, 10, 5, 30 and 15 were reported 
for frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively.  In the accompanying Report of Medical History, 
the veteran stated that he was in fair health, but he also 
noted that he had swollen or painful joints, chronic or 
frequent colds, shortness of breath, pain or pressure in the 
chest, chronic cough, depression and excessive worry.  He 
explained on this Report that "very frequently I experience 
pain in my joints . . . at times the pain becomes severe."  
The veteran also stated that he experienced shortness of 
breath at times when walking up stairs as well as when at 
rest.  He noted that he felt depressed in the past few 
months.      

In March 1994 the veteran submitted claims for service 
connection for chronic pain in the bilateral knees, a right 
shoulder injury, chest pains and high blood pressure.

In April 1994 the veteran submitted to a VA examination of 
the knees, shoulder and chest.  The veteran complained that 
he had experienced chest pains off and on since 1992.  After 
a physical examination, the clinician concluded that the 
veteran had chest pain that was probably noncardiac in 
origin, patellofemoral syndrome and a right shoulder sprain.  
April 1994 X-rays of the knees, right shoulder and chest all 
disclosed normal results.  

As reflected in a February 1999 private medical note by Dr. 
P.S., the veteran had aching of the joints and fatigue.  Dr. 
P.S. diagnosed the veteran with "[f]atigue etiology unclear 
and myalgias rule out lyme disease verses arthritic 
process."  A February 1999 private X-ray report of the spine 
indicates that the veteran had mild to moderate disk space 
narrowing at the L4-L5.  The physician offered his impression 
that the veteran had degenerative disc disease at L4-L5. 

A March 1999 private medical report by Dr. P.S. records the 
veteran's complaints of fatigue and diffuse achiness.  The 
veteran indicated that he would fall asleep in the line at a 
drive-thru food pick-up area despite the fact that he slept 
ten to twelve hours per night.  

As noted in another March 1999 private medical report, the 
veteran complained of fatigue, joint pain and back pain.  The 
record indicates that the veteran had bilateral leg and knee 
pain as early as eight years old, with an arthroscopy by age 
thirteen.  He indicated that he currently experienced 
intermitted aching and puffing of the wrists and hands, as 
well as pain in the legs, back, ankle, shoulders, weakness in 
the arms, and tremulousness.  The veteran stated that he 
typically retired at 10 p.m., would awaken at 6:15 a.m. and 
feel as if he had not slept at all.  An X-ray of the spine 
revealed degenerative disc disease (DDD) at the L4-L5.  A 
March 1999 radiology report denotes the veteran's complaints 
of pain in both knees with very slight loss of joint space 
medially at the right knee joint.  Otherwise his knees 
appeared unremarkable.    

After a physical evaluation, the physician assessed the 
veteran as having a history of low back pain, history of 
bilateral knee pain, and history of tremor.  He also 
diagnosed the veteran with a "[h]istory of diffuse myalgias 
and arthralgias, etiology not fully clear.  His history as he 
relates it is consistent with fibromyalgia syndrome or 
possibly seronegative spondyloarthropathy."  In addition, 
the examiner diagnosed the veteran with "[h]istory of 
fatigue, etiology not clear," but suggested that the veteran 
undergo a sleep study to determine whether he had sleep 
apnea.  

In April 1999 the veteran lodged similar complaints of 
fatigue and back pain, and he underwent a sleep study "to 
rule out a sleep-related pathology accounting for his 
symptoms."  After conducting the study the physician, Dr. 
A.M., indicated that "[t]his is a normal nocturnal 
polysomnograph showing no evidence of sleep-related 
respiratory disturbances or sleep-related movement disorders.  
Patient did show a short sleep latency to stage one of 1.5 
minutes which may represent excessive daytime sleepiness.  
Patient's REM latency was 69.5 minutes which is not very 
abnormal but it is abnormal enough because he did not show 
first night effect and sometimes short REM latencies are seen 
in patients with depression."       

A May 1999 private radiology report indicates that the 
veteran had bilateral spondylolysis of the L5 with anterior 
spondylolisthesis of the L5 and S1 parts of the spine.  

In June 1999 the veteran consulted with his private 
physician, K.P. regarding his fatigue, back pain and knee 
pain.  He indicated that his fatigue continued to come and 
go, but overall it was better.  Accordingly, the veteran 
opted to forego further treatment for his fatigue.  Dr. K.P. 
assessed the veteran as having a history of back pain with 
minimal spondylolsis as well as a history of bilateral knee 
pain with a history of osteochondritis dissecans and some 
patellofemoral joint symptomatology.  

As reflected in an August 1999 private medical report, the 
veteran reported a history of polyarthralgias, with symptoms 
that had spread a bit.  The physician, P.S., assessed the 
veteran as having a history of leg pain, left biceps 
tendonitis, knee pain and depression.  

It was recorded in another August 1999 private medical record 
that the veteran continued to complaint of bilateral knee 
pain.  It was noted in a November 1999 private medical report 
that the veteran was diagnosed with pleurisy two years 
earlier.  

A January 2000 annual physical examination report indicates 
that the veteran complained of a vague aching in the chest 
since his diagnosis of pleurisy a few years ago.  He had no 
cough or shortness of breath at this time, although the 
veteran reported having intermittent low back pain and 
arthralgias for many years.  After examining the veteran, the 
private physician, Dr. M.K., assessed him as having problems 
with fatigue, arthralgias, low back, abnormal sleep patterns 
and depression.  

In March 2000 the veteran again complained of chronic 
tiredness as well as a burning sensation in the chest.  A May 
2000 private medical report indicates that the veteran had 
low back pain, and in March 2001 the veteran sought treatment 
for a fever and sore throat.  His private physician diagnosed 
him with mild pharyngitis.  

March 2003 private medical reports indicate that the veteran 
complained of experiencing right shoulder pain for 
approximately nine months as well as knee and low back pain.  
X-rays of the right shoulder were unremarkable, but the 
examiner determined that the veteran's right shoulder pain 
was "predominantly AC joint arthritis, most consistent with 
osteoarthrosis pattern."  A previous X-ray of the LS spine 
revealed "some spondylosis."

As reflected in a May 2003 private medical report, the 
veteran complained of pain in the shoulder as well as 
generalized aches and pains throughout the body.  After 
performing a physical examination, the physician, Dr. C.N., 
concluded that the veteran had chronic right shoulder pain 
with some fatigue and weakness issues in the right arm.  He 
noted that as the veteran was right arm dominant, his 
complaints "may simply be degenerative arthritis and overuse 
syndrome with some congenital predilection."  Dr. C.N. also 
commented that "I cannot address whether this is in any way 
related to chemical exposures from Desert Storm but suggest 
that he check with the VA if he has ongoing concerns in this 
regard."         

A February 2004 private medical record discloses that the 
veteran had experienced progressive difficulty with fine 
motor skills, caused by cramping and pain in the hands and 
forearms whenever he gripped or used his hands for a 
prolonged period of time.  The physician, Dr. C.N., noted 
that the veteran had never really had any real injury to the 
arms, and historically, the veteran had complained of some 
type of polyarthralgias for many years.  After a physical 
examination, the physician assessed the veteran as having a 
one-year history of progressive occupational arm and hand 
pain.  He speculated that "[i]t appears to be some type of 
overuse syndrome, not a clear cut carpal tunnel though there 
are some historical features that are suggestive of that.  
Not a clear cut arthritis or myositis either."  Dr. C.N. 
recommended that the veteran consult with his other physician 
"for further diagnostic clarification."      

Another February 2004 private medical report indicates that 
the veteran had an EMG (nerve conduction study), which 
reflected normal results of the upper arms.  Another February 
2004 private medical record indicated more specifically that 
the veteran had normal bilateral radial sensory responses, 
normal bilateral ulnar sensory, motor and F responses, and a 
normal bilateral median sensory, motor and F responses.  The 
veteran also had bilateral median/radial sensory comparisons 
at the thumb with significant distal latency difference, 
which the physician indicated "may suggest an early or 
developing median neuropathy bilaterally."   

In his April 2005 NOD the veteran stated that he had 
struggled with chronic fatigue since the mid-1990s.  With 
respect to his bilateral hand neuropathy and bilateral upper 
extremity tremors, the veteran stated that he could not 
perform fine motor movements such as holding small objects.  
His arms felt weak and fatigued.  In terms of his shortness 
of breath symptoms, he stated that he could not get enough 
air into his lungs, especially when exerting himself.  The 
veteran also conveyed his frustration with his difficulty 
hearing from both ears with the presence of background noise.  

As reflected in a November 2005 private audiological 
examination report by E.K., an audiologist, which apparently 
involved a puretone threshold and speech discrimination 
testing, decibels of 20, 10, 20, 50 and 40 were reported for 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively.  The veteran had 100 percent discrimination in 
the right ear.  A November 2005 medical report signed by Dr. 
R., diagnosed the veteran with mild to moderate high 
frequency right ear hearing loss.    

A January 2006 pulmonary function test reveals normal 
diffusion capacity, but spiromerty suggested a restrictive 
ventilatory defect.  

In February 2006 the veteran underwent multiple VA 
examinations.  As reflected in his VA neurological 
examination report, at this time, the veteran reported having 
headaches, joint pains, fatigue and other symptoms, such as 
fever with shaking and chills and shortness of breath.  He 
gave a history of being exposed to vapors during his active 
service in the Gulf War, to include clouds of contaminated 
smoke.  

A neurological examination revealed results within normal 
limits.  Specifically, the veteran exhibited a normal gait, 
intact fine motor movements, full 5/5 muscle strength, and 
non-pathological deep tendon reflexes.  The VA examiner noted 
that "[t]he syndrome that [the veteran] repeats with regard 
to fatigue, dizziness, anger difficulty, tinnitus and joint 
complaints has been also reported by others and may well 
represent a Gulf War syndrome characteristic of several 
veterans serving in the first Gulf War."      

A February 2006 VA neuropsychiatric examination report, where 
the clinician had reviewed the claims file, indicates that 
the veteran complained of chronic fatigue with onset in 
approximately 1993 or 1994, variable attention and recent 
memory, poor fine motor skills in both upper extremities, and 
periodic muscle spasms throughout the entire body.  The 
veteran conveyed that his hands seemed to "cramp up" and 
have decreased strength since about 1995.  He had a diagnosis 
of tendonitis in both forearms, which diminishes the supply 
of blood to the hands and fingers.  After performing an 
examination, the VA clinician offered her opinion that the 
veteran's "performance problems seen on upper extremity 
sensory-perceptual and motor testing and fingertip number 
writing are more likely than not due to his bilateral upper 
extremity tendonitis . . . ."  She also determined that the 
veteran had "perceived chronic pain of unclear etiology."  

Upon a February 2006 VA Gulf War Guidelines examination, the 
clinician noted the veteran's complaints of chest pains, with 
associated difficulty breathing.  She indicated that he had 
received a diagnosis of pleurisy in relation to these 
symptoms.  The veteran also reported having back pain, 
bilateral shoulder pain, bilateral knee pain, bilateral foot 
and ankle pain, and difficulty with gripping or grasping with 
associated decreased strength.  He also indicated that he 
awakens feeling tired and had trouble "getting through" the 
day.  

After conducting a physical examination, the clinician 
determined that "[w]ithout objective findings on examination 
I cannot provide diagnosis of his subjective report of joint 
pain except for feet."  She also stated that the veteran's 
"[f]atigue is as likely as not related to poor sleep and 
depression.  He has not been diagnosed with fibromyalgia nor 
does he meet criteria on examination.  Pulmonary function 
tests were normal. . . . No diagnosis of respiratory disease 
can be provided at this time."  She also stated that the 
veteran "may very likely have sleep apnea," but commented 
that "testing for this condition is beyond the ability of 
this unit."  In addition, the VA examiner noted that tests 
revealed that the veteran had "encephalopathy due to 
exposures to unknown toxins during military service in 
Persian Gulf.  Therefore this veteran has mild 'undiagnosed 
illness.'"  

The veteran's February 2006 VA audiological examination, 
which included a puretone threshold test and a Maryland (CNC) 
word list test, generated the following scores: For the 
puretone threshold test, in the right ear, decibels of 5, 10, 
10, 50, and 40 were reported for frequencies of 500, 1000, 
2000, 3000 and 4000 hertz respectively.  The Maryland (CNC) 
word list speech recognition test demonstrated 94 percent 
discrimination for the right ear.  The audiologist indicted 
that he had reviewed the claims file, and recorded the 
veteran's account that he had noise exposure during his 
period of active service in the form of gunfire and engine 
noise.  He apparently worked as a heavy wheel mechanic but 
wore earplugs for protection while in service.  Post-service, 
the veteran stated that he worked in a factory for three 
months where he used hearing protection, and also engaged in 
recreational hunting, for which he did not use hearing 
protection.  Based on the audiology examination, diagnosed 
the veteran with some hearing loss in the right ear, and 
concluded that said hearing loss "is not caused by or a 
result of acoustic trauma during military service."  As a 
basis for this conclusion, the audiologist noted that "[a] 
significant standard threshold shift was not present when 
comparing patient's entrance and exit audiological 
evaluation," and that his "[s]ervice medical records are 
negative for a significant standard threshold shift during 
hearing conservation audiological evaluations."

As reflected in a March 2006 statement, the veteran's wife, 
C.M., indicated that when she met the veteran in February 
1993, he complained of pain in the multiple joints, in 
addition to suffering from sore throats and frequent fevers.  
Since that time, C.M. reported that she had observed 
worsening symptoms, to include increased joint pain, 
shortness of breath, fatigue, weakness in the arms and hands, 
as well as bilateral hearing loss.  She stated that the 
veteran always received an undiagnosed illness and 
ineffective treatments.   

At his January 2008 Travel Board hearing the veteran 
testified that he began having chronic fatigue problems in 
the mid-1990s, where he would have trouble making it through 
the day due to exhaustion.  Hearing Transcript at 3-4.  He 
first consulted with physicians, Dr. S. and Dr. K. both of 
Appleton, Wisconsin, about these concerns in approximately 
1995, and indicated that they had apprised him that he had 
consistent chronic fatigue syndrome.  Hearing Transcript at 
5, 9.  They referred him to a rheumatologist, Dr. P., who the 
veteran testified told him that he had symptoms consistent 
with chronic fatigue.  Hearing Transcript at 6, 9.  The 
veteran maintained that he had simply been treating the 
fatigue symptoms since that time.  Hearing Transcript at 6.  
The veteran's wife, a registered nurse, also testified that 
she had noticed the veteran's chronic fatigue while he was 
still in service, but noted that it had progressively 
worsened since he had separated from service.  Hearing 
Transcript at 10, 39.  She met him in late 1992 or early 
1993.  Hearing Transcript at 10.   

As for his fibromyalgia, or generalized aching of the joints, 
the veteran conveyed that he complained of back, knee and 
shoulder pain during service.  Hearing Transcript at 11-12.  
He further stated that he sought treatment for achy joints 
post-service within one year of his discharge.  Hearing 
Transcript at 12.  Private physicians had not been able to 
diagnose the veteran's symptoms of joint pains, but a Dr. P 
from Wisconsin had provided a diagnosis of fibromyalgia in 
March 1999.  Hearing Transcript at 14-15.  The veteran 
testified that his joint pain moves from his knees to his 
shoulders, to his low back, and that it would come and go.  
Hearing Transcript at 36-37.    

Turning to the veteran's complaints of bilateral hand 
neuropathy with loss of fine motor skills, he indicated that 
he first noticed these symptoms in the mid-1990s.  Hearing 
Transcript at 18-19.  He sought treatment for this issue by 
Drs. P., D., and H., and recently his hand had cramped up.  
Hearing Transcript at 20, 21.  The veteran's wife testified 
that her husband had diminished dexterity with the hands 
throughout the years.  Hearing Transcript at 21.  The veteran 
further indicated that he had bilateral upper extremity 
tremors, which also emerged in the mid-1990s.  Hearing 
Transcript at 23.  He reported that he constantly dropped 
items at work, and the veteran's wife offered a similar 
account.  Hearing Transcript at 24.  

As for his shortness of breath, the veteran indicated that he 
first noticed this during his military service, especially 
when engaging in physical training.  Hearing Transcript at 
25.  Such respiratory impairment had continued since his 
service discharge, and so the veteran tried to avoid 
exertional activity.  Hearing Transcript at 25-27.  He had 
consulted with Dr. P. in Wisconsin, but he could not provide 
a diagnosis by the veteran's account.  Hearing Transcript at 
27.  

With respect to the right ear hearing loss, the veteran 
affirmed that he had worse hearing upon his service 
separation, and that during service he had exposure to heavy 
wheel machinery as a mechanic, as well as guns and hammers.  
Hearing Transcript at 28-29.          

b. Discussion 
The Board determines that the evidence falls at least in 
relative equipoise with respect to the veteran's claims for 
service connection for chronic fatigue syndrome, 
fibromyalgia, bilateral hand neuropathy, bilateral upper 
extremity tremors, and shortness of breath, all claimed as 
due to an undiagnosed illness, in which case the veteran 
receives the benefit if the doubt in his favor.  The Board 
also comments that, as a general principle, when the record 
contains conflicting medical opinions, the Board must 
determine how much weight to afford each opinion.  See 
Cathell v. Brown, 8 Vet. App. 539, 543(1996) (noting that 
"[i]t is the responsibility of the B[oard] . . . to assess 
the credibility and weight to be given to evidence"); 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board 
may place greater weight on one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed, medical expertise, the thoroughness and 
detail of the opinion, whether or not, and the extent to 
which, they reviewed prior clinical records or the claims 
file, and other evidence.  See Guerrieri, supra, at 470-71 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches"); 
accord Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board's determination in this regard must be explained in a 
statement providing adequate reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").     

With respect to his claims for service connection for chronic 
fatigue syndrome, the veteran and his wife both credibly 
testified at the January 2008 Travel Board hearing that he 
has had symptoms of chronic fatigue since his active service 
or shortly thereafter in the mid-1990s.  Hearing Transcript 
at 3-4, 10, 39.  The fact that the veteran's wife is also a 
registered nurse further lends probative value to her 
independent observations and statements.  See Cathell, 8 Vet. 
App. at 543.  In addition, the medical evidence of record 
clearly documents the veteran's complaints of chronic fatigue 
over the last decade, and his private physicians in February 
1999 and March 1999 have offered their opinions that the 
etiology of his chronic fatigue remains unclear.  His April 
1999 sleep study did not yield a definitive sleep-related 
diagnosis, and, although a February 2006 VA examiner 
suggested that the veteran may have sleep apnea, no such 
diagnosis has been provided.  While the Board notes that the 
February 2006 VA examiner appears to have attributed the 
veteran's chronic fatigue to "poor sleep and depression," 
which could weigh against his claim, the Board determines 
that this unfavorable opinion is balanced out by the 
favorable conclusions of the veteran's private physicians, 
who determined that they could not ascertain the origin of 
the veteran's chronic fatigue.  Under such a circumstance, 
the veteran receives the benefit of the doubt in his favor, 
and therefore this claim is granted.

Turning to the veteran's claim for service connection for 
fibromyalgia (other joint pain associated with clinically 
diagnosed disorders of the shoulders, back and knees), the 
Board similarly determines that the evidence falls at least 
in relative equipoise, in which case the veteran receives the 
benefit of the doubt to his advantage.  Again, as with his 
chronic fatigue, the veteran and his wife have consistently 
and credibly attested to the presence of his symptoms of 
generalized joint pain throughout the body since at least 
1994.  In February 1999 and March 1999, the veteran's private 
physicians recorded complaints of such generalized joint pain 
and aching, and the March 1999 physician determined that the 
veteran's diffuse myalgias and arthralgias were of unclear 
etiology, and appeared to be consistent with fibromyalgia 
syndrome.  Such evidence, as well as the conclusions 
contained in February 2006 VA examination reports that the 
veteran's "perceived chronic pain [is] of unclear 
etiology," and that a VA clinician could not "provide 
diagnosis of his subjective report of joint pain except for 
feet," preponderates in favor of the veteran's claim based 
on undiagnosed illness.  Weighing against this claim is an 
opinion by another February 2006 VA examiner that the veteran 
did not meet the criteria for a fibromyalgia diagnosis.  
Again, however, when viewing the pertinent evidence as a 
whole, the Board determines that this single unfavorable 
conclusion is at least equally balanced by the favorable 
conclusions reached by the other clinicians, which suggest 
either that the veteran had symptoms consistent with 
fibromyalgia or that his symptoms did not have a medially 
diagnosed cause.  Accordingly, the claim is granted.  

As for the veteran's claims for service connection for 
bilateral hand neuropathy, bilateral upper extremity tremors, 
and shortness of breath, the Board likewise determines that 
the evidence falls at least in relative equipoise as well, 
and accordingly, the veteran receives the benefit of the 
doubt in his favor.  As reflected in the veteran's February 
1992 and November 1992 service medical records and February 
1994 Report of Medical History for Separation, he lodged 
complaints of shortness of breath as well as numbness in the 
upper extremities, and X-rays of the chest and physical 
examination revealed normal results at that time.  Medical 
records and the credible testimony of the veteran and his 
wife also document that he has experienced such symptoms 
throughout the 1990s and 2000s.  Although November 1999, 
January 2000 and February 2006 medical records note that the 
veteran had previously received a diagnosis of pleurisy years 
before, a January 2006 pulmonary function test revealed 
normal diffusion capacity, and a February 2006 VA examiner 
concluded that "[n]o diagnosis of respiratory disease can be 
provided at this time."  Similarly, with respect to the 
veteran's bilateral hand and upper extremity symptoms and 
signs, although the February 2006 VA examiner attributed the 
veteran's hand and upper extremity problems to a historical 
diagnosis of upper extremity tendonitis, the veteran's 
private physician, Dr. C.N., in February 2004 struggled to 
offer a clear clinical diagnosis for these symptoms, and in 
fact could not do so.  In light of the relative balance of 
favorable and unfavorable evidence as to the veteran's 
diagnosis or lack thereof relating to his shortness of 
breath, bilateral hand pain and bilateral upper extremity 
tremors, these claims are also granted.          

Regarding the veteran's claim for service connection for 
right ear hearing loss, the Board finds that the evidence 
preponderates against this claim.  In particular, while the 
most recent 2005 and 2006 private and VA audiological 
examinations reflect that the veteran in fact has hearing 
loss in the right ear that qualifies as a "disability" 
under 38 C.F.R. § 3.385, the only competent medical nexus 
opinion of record, namely the February 2006 examination 
report, weighs against the claim.  That is, the February 2006 
VA examiner, after reviewing the veteran's claims file and 
conducting audiological testing, determined that the 
veteran's right ear hearing loss was not caused by his active 
service or any incident thereof.  While the veteran's wife is 
a registered nurse, she has no expertise in the area of 
determining the etiology of hearing loss and it is not 
contended otherwise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Even assuming some expertise, such an opinion 
would be outweighed by an audiologist's opinion because the 
latter is a specialist in the field of diseases of the ear, 
to include hearing loss. 

The medical evidence of record does not demonstrate that the 
veteran had a hearing loss disability as defined by 38 C.F.R. 
§ 3.385 that became manifest to a degree of 10 percent within 
one year of his service discharge.  As to continuity of 
symptomatology, while the veteran is competent to state that 
he had some degree of hearing loss at any given time (see, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994)), he is not 
competent to state that he had a hearing loss disability at 
any point within the meaning of the cited legal authority.  
Espiritu, supra.  The most probative evidence on the 
diagnosis and etiology of his hearing loss is the February 
2006 VA audiologist's opinion, which unequivocally weighs 
against the contended causal relationship.


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection for chronic fatigue syndrome, fibromyalgia (other 
joint pain associated with diagnosed disorders of the 
shoulders, back and knees), bilateral hand neuropathy, 
bilateral upper extremity tremors and shortness of breath, 
due to an undiagnosed illness, is warranted with application 
of the benefit of the doubt rule.  The Board also concludes 
that service connection for right ear hearing loss is not 
warranted.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply 
to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

Service connection for chronic fatigue syndrome due to an 
undiagnosed illness or exposure to toxic agents is granted.

Service connection for fibromyalgia (other than joint pain 
associated with diagnosed disorders of the shoulders, back 
and knees), due to an undiagnosed illness or exposure to 
toxic agents is granted.

Service connection for left hand neuropathy due to an 
undiagnosed illness or exposure to toxic agents is granted.

Service connection for right hand neuropathy due to an 
undiagnosed illness or exposure to toxic agents is granted.

Service connection for left upper extremity tremors due to an 
undiagnosed illness or exposure to toxic agents is granted.

Service connection for right upper extremity tremors due to 
an undiagnosed illness or exposure to toxic agents is 
granted.

Service connection for shortness of breath due to an 
undiagnosed illness or exposure to toxic agents is granted.

Service connection for hearing loss of the right ear is 
denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


